Case 1:18-cv-03098-RM-NRN Document 59 Filed 05/01/19 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03098-NRN

  SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all other
  similarly situated individuals,

          Plaintiffs,

  v.

  TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

          Defendants.


       MOTION TO EXTEND TIME FOR DEFENDANTS’ RESPONSE TO PLAINTIFFS’
       MOTION FOR CONDITIONAL COLLECTIVE CERTIFICATION AND COURT-
             AUTHORIZED NOTICE TO POTENTIAL OPT-IN PLAINTIFFS


          Defendants, TTEC Healthcare Solutions, Inc. and TTEC Holdings, Inc. (collectively,

  “Defendants”), by and through their undersigned counsel, hereby move this Court, pursuant to

  Fed. R. Civ. P. 6(b)(1) and D.C.COLO.LCivR 6.1(a), for an extension of time, to and including

  14 days after final resolution of Defendants’ Motion to Compel Individual Arbitration, to file

  their response to Plaintiffs Sondra Beattie and Francis Houston, Jr.’s (collectively, “Plaintiffs”)

  Motion for Conditional Collective Certification and Court-Authorized Notice to Potential Opt-In

  Plaintiffs. In support of this Motion, Defendants state as follows:

          1.      On January 30, 2019, Defendants filed their Motion to Compel Individual

  Arbitration based on an arbitration agreement that each Plaintiff agreed to during employee

  orientation. (Dkt. No. 18).




                                                   1
Case 1:18-cv-03098-RM-NRN Document 59 Filed 05/01/19 USDC Colorado Page 2 of 5




         2.      Plaintiffs filed their opposition to Defendants’ Motion to Compel Individual

  Arbitration on February 8, 2019. (Dkt. No. 30). The Magistrate Judge conducted a telephonic

  hearing on the Motion to Compel Individual Arbitration on February 19, 2019 and requested

  supplemental briefing. Plaintiffs and Defendants filed their supplemental briefs on February 22,

  2019. (Dkt. Nos. 36-37).

         3.      On April 15, 2019, Plaintiffs filed a Motion for Conditional Collective

  Certification and Court-Authorized Notice to Potential Opt-In Plaintiffs Pursuant to 29 U.S.C. §

  216(b). (Dkt. No. 54).

         4.      The Magistrate Judge issued his Report and Recommendation on Defendants’

  Motion To Compel Individual Arbitration (“R&R”) on April 15, 2019, recommending that the

  Motion to Compel Individual Arbitration be denied without prejudice and further recommending

  that a jury trial be held on the existence of an arbitration agreement. (Dkt. No. 55).

         5.      Defendants’ timely filed their Objections to the R&R on April 29, 2019, asking

  the Court to reject the R&R and to grant Defendants’ Motion to Compel Individual Arbitration,

  or in the alternative to order discovery affording Defendants an opportunity to renew their

  Motion to Compel Individual Arbitration after further discovery. (Dkt. No. 57).

         6.      Pursuant to D.C.COLO.LCivR 7.1(d), Defendants’ Response to Plaintiffs’ Motion

  for Conditional Collective Certification and Court-Authorized Notice to Potential Opt-In

  Plaintiffs would be due on May 6, 2019.

         7.      Plaintiffs’ Motion for Conditional Collective Certification and Court-Authorized

  Notice to Potential Opt-In Plaintiffs is premature. The R&R denied Defendants’ Motion to

  Compel Individual Arbitration without prejudice and recommended that a jury trial be held on



                                                   2
Case 1:18-cv-03098-RM-NRN Document 59 Filed 05/01/19 USDC Colorado Page 3 of 5




  the existence of an arbitration agreement. In their Objections to the R&R, Defendants asked the

  Court on de novo review to reject the R&R and to grant their Motion to Compel Individual

  Arbitration. In the event the Court overrules their Objections, Defendants alternatively asked the

  Court to order discovery on issues relevant to the arbitration issue and for the opportunity to

  renew their Motion to Compel Individual Arbitration. In the event the Court overrules their

  Objections and denies discovery and an opportunity to renew the Motion to Compel Individual

  Arbitration, the matter will proceed to trial on the issue of the existence of an arbitration

  agreement. Under any of these scenarios, it is clear that issues relating to the arbitrability of

  Plaintiffs’ claims remain unresolved, and Plaintiffs may yet be required to submit their claims to

  individual arbitration. Therefore, it is premature to consider any motion concerning class or

  collective action certification, and briefing and resolution at this time of Plaintiffs’ Motion for

  Conditional Collective Certification and Court-Authorized Notice to Potential Opt-In Plaintiffs

  will result in needless expense and waste of resources.

         8.      This is the first extension of time requested by Defendants regarding the class

  certification motion. The granting of Defendants’ motion for an extension of time will not

  prejudice any party, and in fact it further interests of efficiency and expediency, because there

  will be no need for the Court to consider Plaintiffs’ Motion for Conditional Collective

  Certification and Court-Authorized Notice to Potential Opt-In Plaintiffs if Plaintiffs are

  compelled to submit their claims to individual arbitration. This request for extension of time is

  being sought in good faith and not for delay or any other improper purpose.




                                                  3
Case 1:18-cv-03098-RM-NRN Document 59 Filed 05/01/19 USDC Colorado Page 4 of 5




         9.      On April 30, 2019, the undersigned defense counsel contacted Plaintiffs’ counsel

  to confer about the requested extension of time. On May 1, 2019, Plaintiffs’ counsel refused to

  agree to the requested extension.

         10.     Federal Rule of Civil Procedure 6(b)(1)(A) establishes that upon good cause

  shown, the Court has the authority to enlarge the period of time within which a defendant is

  required to submit documents to the Court. Defendants respectfully assert that the foregoing sets

  forth good cause for an extension of time and, thus, it would be an appropriate exercise of the

  Court’s discretion to grant the requested extension.

         11.     A copy of this Motion is being provided to Plaintiffs in accordance with

  D.C.COLO.L.CivR 6.1(c).

         THEREFORE, Defendants respectfully request that this Court grant Defendants an

  extension of time, to and including 14 days after final resolution of Defendants’ Motion to

  Compel Individual Arbitration, to file their Response to Plaintiffs’ Motion for Conditional

  Collective Certification and Court-Authorized Notice to Potential Opt-In Plaintiffs.



  DATED: May 1, 2019                                     Respectfully submitted,

                                                         /s/ Arthur J. Rooney
                                                         Arthur J. Rooney
                                                         Baker & McKenzie LLP
                                                         300 E Randolph Street
                                                         Suite 5000
                                                         Chicago, IL 60601
                                                         Telephone: (312) 861-8000
                                                         FAX: (312) 698-2960
                                                         arthur.rooney@bakermckenzie.com

                                                         Attorney for Defendants TTEC Healthcare
                                                         Solutions, Inc. and TTEC Holdings, Inc.


                                                   4
Case 1:18-cv-03098-RM-NRN Document 59 Filed 05/01/19 USDC Colorado Page 5 of 5




             CERTIFICATE OF COMPLIANCE WITH D.C.COLO.L.CivR. 7.1A

          The undersigned counsel for Defendants conferred with Plaintiffs’ counsel regarding the
  subject of the motion. Plaintiffs oppose the relief sought herein.

                                                                 /s/   Arthur J. Rooney




                                  CERTIFICATE OF SERVICE

          I certify that on May 1, 2019, I electronically filed the foregoing paper with the Clerk of
  the Court using the ECF system, which will send notification of such filing to all counsel of
  record.



                                                                 /s/   Arthur J. Rooney




                                                  5
